On Petition to Rehear.
The Court directed publication of its opinion heretofore rendered to the end that the profession might the more particularly notice the statutory duty of this Court in reviewing evidence de novo to accompany it with a presumption that the Chancellor’s decree is correct, unless the preponderance of the evidence is otherwise. Code Section 27-303.
*540A petition to rehear has been filed, and has been denied in a separate opinion filed in this canse. With one exception, the opinion written in response to its insist-ences are covered, as this Court views it, in its original opinion. Therefore, there is no necessity for the publication of this additional opinion except as regards the one exception mentioned.
In its original opinion this Court made the statement that Thirldeld at the time of the phone conversation of December 2 “volunteered” a statement to Mrs. Barnett that he had moved out certain furniture. The evidence does not support that statement. Therefore, this additional opinion marked for publication is filed in order to correct that error.